Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 49-71 and species 2(b) gel in the reply filed on 5/4/2022 is acknowledged.
The updated record shows that species 1 and 3-4 are obvious variants with the exception of cloth for claim 52. Thus the restriction requirement is withdrawn with respect to these species except for cloth in claim 52.
Claims 53 and 72-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 67 is objected to because of the following informalities. Appropriate correction is required.
Claim 67. This claim is missing a period.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 59. This claim fails to further limit claim 49 since claim 49 already claims this limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 49, 57, 59-60, 62, and 64 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kozicki/Ren, U.S. Patent App. Pub. No. 2013/0228821 A1 (to avoid confusion with the later Kozicki reference, this reference is named after the second named inventor) [hereinafter Ren].
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 49. A method of forming dendritic structures, the method comprising: 
introducing an electrolyte material onto a substrate, into a substrate, or both onto and into a substrate (electrolyte liquid 130 on surface of substrate 110; Ren [0025], figs. 1-2); 
applying an electrical potential to at least one pair of electrodes positioned on the substrate to form one or more dendritic structures on the substrate (bias voltage applied forming dendritic metal structure 140; id.); and 
rinsing the substrate to remove excess electrolyte (rinse workpiece after deposition to wash off liquid; Ren [0039], figs. 1-2).

Claim 57. The method of claim 49, wherein introducing the electrolyte material comprises contacting the substrate with a solution comprising the electrolyte material (rejected for similar reasons stated in the claim 49 rejection).

Claim 59. The method of claim 49, further comprising positioning the at least one pair of electrodes on the substrate (rejected for similar reasons stated in the claim 49 rejection).

Claim 60. The method of claim 59, wherein positioning the at least one pair of electrodes on the substrate comprises depositing a conductive fluid on the substrate or forming metal layers on the substrate (rejected for similar reasons stated in the claim 49 rejection).

Claim 62. The method of claim 49, wherein the electrolyte material comprises a metal salt or a metal-containing compound (AgCl or copper sulfate; Ren [0038]) having a solubility in water of at least 1 g/L at 25°C (because the Applicant’s specification teaches silver chloride and copper sulfate which would also meet these properties, so would Ren’s; App. Spec. p. 25 ll. 18-23).

Claim 64. The method of claim 49, wherein the dendritic structures form between the at least one pair of electrodes on the substrate (dentritic structures 140 form between the electrodes; Kozicki fig. 1), and a potential difference between the electrodes in the at least one pair of electrodes is between 2 volts and 20 volts (20 V). Ren [0070].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49-52, 54-60, 62-64, and 70-71 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kozicki, U.S. Patent App. Pub. No. 2016/0012310 A1, in view of Ren.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 49. The following references render this claim obvious.
I. Kozicki
Claim 49. A method of forming dendritic structures, the method comprising: 
introducing an electrolyte material onto a substrate, into a substrate, or both onto and into a substrate (substrate 1614 can be infused with electrolyte solution; Kozicki [0348]-[0351], figs. 16A-D); 
applying an electrical potential (potential applied; id.) to at least one pair of electrodes positioned on the substrate (anode and cathode may be placed on substrate; id.) to form one or more dendritic structures on the substrate (dendritic structure formed; id.) … .
II. Rinsing - Ren
Kozicki is silent on rinsing the substrate to remove excess electrolyte.
However, Ren teaches rinsing the workpiece after deposition in order to remove the electrolyte. Ren [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Ren’s rinsing in order to remove the electrolyte.

Claim 50. The method of claim 49, wherein the substrate comprises one or more materials selected from the group consisting of synthetic and non-synthetic paper and card materials, polyethylene, polypropylene, polyester, polystyrene, polyamide, polyolefin, acetate, cellulose acetate, acrylate, vinyl, polyester, and polyethylene terephthalate (paper which would have to be either synthetic or non-synthetic, also can be other polymers such as polyethylene). Kozicki [0320], [0346].

Claim 51. The method of claim 49, wherein the substrate comprises a first structural material (rejected for similar reasons stated in the claim 50 rejection) and a second adsorbent material (electrolyte layer 1638 can be gel). Kozicki [0346].

Claim 52. The method of claim 51, wherein the first structural material comprises at least one of a polymeric material, a paper material, and a cloth material (rejected for similar reasons stated in the claim 50 rejection).

Claim 54. The method of claim 51, wherein the second adsorbent material is positioned at least partially within a body of the first structural material (since the paper is porous it would be expected that the gel electrolyte layer 1638 would at least partially go into the base layer’s paper’s pores). Kozicki [0346], figs. 16A.

Claim 55. The method of claim 51, wherein the second adsorbent material comprises a gel (electrolyte layer 1638 can be gel). Kozicki [0346].

Claim 56. The method of claim 49, wherein introducing the electrolyte material comprises incorporating the electrolyte material into a body of the substrate (rejected for similar reasons stated in the claim 49 rejection).

Claim 57. The method of claim 49, wherein introducing the electrolyte material comprises contacting the substrate with a solution comprising the electrolyte material (rejected for similar reasons stated in the claim 49 rejection).

Claim 58. The method of claim 49, wherein introducing the electrolyte material comprises applying at least one of a solid layer and a gel-based layer comprising the electrolyte material to the substrate (electrolyte layer 1638 may be gel). Kozicki [0346], fig. 16A.

Claim 59. The method of claim 49, further comprising positioning the at least one pair of electrodes on the substrate (rejected for similar reasons stated in the claim 49 rejection).

Claim 60. The method of claim 59, wherein positioning the at least one pair of electrodes on the substrate comprises depositing a conductive fluid on the substrate or forming metal layers on the substrate (the immersing would leave some electrolyte on the substrate or metallic dendritic layer formed). Kozicki [0348], [0351], fig. 16A.

Claim 62. The method of claim 49, wherein the electrolyte material comprises a metal salt or a metal-containing compound having a solubility in water of at least 1 g/L at 25°C (0.1-1.0 M – or 16.987-169.87 g/L - silver nitrate, furthermore it would have been expected that this would have been the concentration at 25°C since the solubility would not have changed so drastically to fall below 1g/L, furthermore because the Applicant’s specification teaches silver nitrate and copper sulfate which would also meet these properties, so would Kozicki’s). Kozicki [0349], App. Spec. p. 4 ll. 13-17.

Claim 63. The method of claim 49, wherein the electrical potential is applied to the at least one pair of electrodes for a period of between 1 second and 30 seconds (10-60 seconds). Kozicki [0351].

Claim 64. The method of claim 49, wherein the dendritic structures form between the at least one pair of electrodes on the substrate, and a potential difference between the electrodes in the at least one pair of electrodes is between 2 volts and 20 volts (10 V). Id.

Claim 70. The method of claim 49, further comprising applying a coating material to the dendritic structures (materials such as cyanoacrylate may be coated atop the dendritic structures). Kozicki [0372].

Claim 71. The method of claim 70, wherein the coating material comprises at least one material selected from the group consisting of cyanoacrylate, polymethylmethacrylate, polyethylene terephthalate, polysiloxane, silicon dioxide, silicon nitride, polyvinylchloride, and cellulose acetate (materials such as cyanoacrylate may be coated atop the dendritic structures). Kozicki [0372].

Claim 61 is rejected under 35 U.S.C. § 103 as being unpatentable over Ren or Kozicki in view of Ren as applied to claim 60 above, and further in view of Klos, U.S. Patent App. Pub. No. 2006/0228575 A1.
Claim 61. The method of claim 60, wherein positioning the at least one pair of electrodes on the substrate comprises depositing a conductive fluid on the substrate (the immersing would leave some electrolyte on the substrate or metallic dendritic layer formed; Kozicki [0348], [0351], fig. 16A) … .
Ren and Kozicki are silent on curing the substrate prior to applying the electrical potential.
The Applicant’s specification teaches that curing involves drying by heating: “[c]uring ensures that the electrodes are dried and stable in advance of further processing steps that are performed in aqueous solution. Various methods can be used to cure the applied electrodes. For example, in some embodiments, electrode print subsystem 902 (FIG. 9A) includes a curing apparatus 916 that heats substrate 908, that directs a flow of a gas across the surface of substrate 908, or performs both actions, to cure the applied electrodes. The electrodes may also be cured in an oven with an inert ambient, the oven being heated using infra-red heating elements or microwaves, or by passing the substrate between heated plates or rollers.” App. Spec. p. 25 ll. 1-9.
Kozicki teaches many ways which may achieve drying, including heated air, infrared heating, and microwaves. Kozicki [0378].
Klos teaches doing a cleaning pretreatment which involves heating and air drying off any excess fluid. Klos [0084]. A person having ordinary skill in the art would have recognized that heating would speed up drying. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Klos’s preliminary cleaning comprising heating in order to dry the substrate faster, which may involve Kozicki’s heated air, infrared heating, or microwaves.

Claim 65 is rejected under 35 U.S.C. § 103 as being unpatentable over Ren or Kozicki in view of Ren as applied to claim 49 above, and further in view of Barber et al., U.S. Patent App. Pub. No. 2002/0040852 A1 [hereinafter Barber] and Podsiki, Chart of Heavy Metals, their Salts, and other Compounds (2008).
Claim 65. Ren and Kozicki are silent on the method of claim 49, further comprising fixing the substrate after formation of the one or more dendritic structures.
However, Kozicki and Ren teach the use of copper sulfate. Kozicki [0325], Ren [0038]. 
Barber teaches that metal sulfates frequently precipitate after plating. Barber abstract, [0002]-[0004], [0020]. Because Kozicki and Ren both use a metal sulfate, both would also then have precipitation problems.
Barber teaches a method comprising applying a complexing solution 26 to solubilize heavy metal salts, then rinsing with water, and then drying. Barber abstract, [0044]-[0052], fig. 3. Barber teaches this cleans off metallic precipitates in a cost effective way without having to clean with a large amount of de-ionized water. Barber [0020]-[0021].
Podsiki teaches that both silver and copper are heavy metals. Podsiki pp. 12-14 & 21. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Barber’s cleaning method in order to clean off metallic precipitates in a cost effective way and/or without having to clean with a large amount of de-ionized water.

Claim 66 is rejected under 35 U.S.C. § 103 as being unpatentable over Ren in view of Barber, and Podsiki as applied to claim 65 above or 
Kozicki in view of Ren, Barber, and Podsiki as applied to claim 65 above, and further in view of Jorne et al., U.S. Patent App. Pub. No. 2004/0072423 A1 [hereinafter Jorne].
Claim 66. Ren and Kozicki are silent on the method of claim 65, wherein the fixing the substrate comprises exposing the substrate to a thiosulfate-based fixing solution.
However, Barber teaches compounds such as EDTA to be a suitable complexing agent. Barber [0023], [0048].
Jorne teaches thiosulfate and compounds such as EDTA to be suitable complexing agents, making the two suitable substitutes for each other. Jorne abstract, [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s EDTA with Jorne’s thiosulfate to yield the predictable result of having a suitable complexing agent.

Claim 67 is rejected under 35 U.S.C. § 103 as being unpatentable over Ren in view of Barber, Podsiki, and Jorne as applied to claim 66 above or 
Kozicki in view of Ren, Barber, Podsiki, and Jorne as applied to claim 66 above, and further in view of Gernes, U.S. Patent No. 1,969,553.
Claim 67. Ren and Kozicki are silent on the method of claim 66, wherein the fixing solution comprises sodium thiosulfate or ammonium thiosulfate.
However, Jorne’s thiosulfate must have some source. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Gernes teaches that sodium thiosulfate is a suitable compound source for thiosulfate. Gernes p. 1 ll. 52-79.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Gernes’s sodium thiosulfate to be a suitable source for thiosulfate. 

Claims 68-69 are rejected under 35 U.S.C. § 103 as being unpatentable over Ren or Kozicki in view of Ren as applied to claim 49 above, and further in view of Travers, U.S. Patent No. 1,256,954.
Claims 68-69. Kozicki and Ren are silent on (claim 68) the method of claim 49, further comprising oxidizing the one or more dendritic structures formed on the substrate and (claim 69) the method of claim 68, further comprising oxidizing the one or more dendritic structures by heating the dendritic structures to a temperature of between 90 degrees C and 100 degrees C.
However, Kozicki does teach the use of post-processing station 1700 comprising drying module 1702 which would cure the dendritic structures between 50-250°C. Kozicki [0377]-[0378], fig. 17.
Travers teaches heating a plated product at 100 degrees C is a suitable temperature to dry. Travers p. 2 ll. 24-31.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s prior art with Travers’s 100 degrees C to yield the predictable result of having a suitable temperature to dry with.
Because the claim teaches that temperatures between 90-100°C would result in oxidation and Travers’s 100°C is infinitesimally close to the claimed range of 90-100°C, it would be expected that oxidation would happen with the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794